 

Monaker Group, Inc. 8-K [mkgi-8k_030118.htm]

 

Exhibit 10.1

 



FIRST AMENDMENT TO WARRANT

This First Amendment to Warrant (this “Agreement”) dated March 1, 2018 (the
“Effective Date”), is by and among Monaker Group, Inc., a Nevada corporation
(the “Company”) and Pacific Grove Capital LP, a Delaware limited partnership
(the “Warrant Holder”), each a “Party” and collectively the “Parties.”

W I T N E S S E T H:

WHEREAS, on August 11, 2017, the Company closed the transactions contemplated by
the Common Stock and Warrant Purchase Agreement, entered into by the Company on
July 31, 2017 (the “Purchase Agreement”), with certain accredited investors
named therein, including the Warrant Holder (collectively, the “Purchasers”);

WHEREAS, under the terms of the Purchase Agreement, the Company sold the
Purchasers an aggregate of 613,000[1] shares of common stock (the “Shares”) and
613,000 warrants to purchase one share of common stock (the “Offering
Warrants”);

WHEREAS, pursuant to the Purchase Agreement, the Warrant Holder subscribed for
350,000 Shares and 350,000 Offering Warrants;

WHEREAS, the Purchase Agreement included certain liquidated damage provisions
which require the Company to grant to the Purchasers, as partial liquidated
damages for any delay in obtaining an uplisting to the NASDAQ Capital Market,
which uplisting was required pursuant to the Purchase Agreement, to have
occurred on or before December 9, 2017, additional warrants (on substantially
similar terms as the Offering Warrants) equal to each Purchaser’s pro rata share
of 1% of the Offering Warrants sold pursuant to the Purchase Agreement (the
“Liquidated Damages”);

WHEREAS, the Warrant Holder was previously granted, and previously exercised,
additional warrants to purchase 108,500 shares of the Company’s common stock in
connection with the Liquidated Damages and the Offering Warrants, on January 10,
2018;

WHEREAS, the Warrant Holder holds additional warrants to purchase 147,000 shares
of the Company’s common stock granted in connection with the Liquidated Damages
(the “Warrants”), which Warrants the Company has granted to the Warrant Holder
as of the date of this Agreement;

 



--------------------------------------------------------------------------------



1

All share and warrant amounts and exercise prices set forth herein have been
retroactively adjusted by the Company’s 1-for-2.5 reverse stock split effective
March 12, 2018.

 

 Page 1 of 5
First Amendment to Warrant
March 2018 

 



WHEREAS, the Company desires to incentivize the Warrant Holder to exercise the
Warrants by reducing the exercise price of the Warrants from $5.25 per share to
$2.625 per share, provided that the Warrant Holder agrees to immediately
exercise such Warrants for cash;

WHEREAS, the Warrant Holder desires to immediately exercise the Warrants for
cash subject to the reduction in exercise price described above; and

WHEREAS, the Parties now desire to amend the Warrant Agreements evidencing the
Warrants (the “Warrant Agreements”) to reduce the exercise price of such
Warrants in consideration for the immediate cash exercise of such Warrants by
the Warrant Holder, pursuant to the terms and conditions of this Agreement and
the Warrant Agreements as amended hereby.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the receipt and
sufficiency of, the Parties hereto agree as follows:

1.       

Amendment to Warrant Agreements and Warrant Holder Exercise.

(a)       

Effective as of the Effective Date, the definition of “Exercise Price” set forth
in Section 1 of the Warrant Agreements are hereby amended and replaced by the
following definition:

““Exercise Price” means $2.625, subject to adjustment in accordance with Section
9.”

(b)       

Effective as of the Effective Date, the Warrant Holder shall be deemed to have
affected a cash exercise of the full amount of the Warrants, i.e., the Warrant
Holder shall be deemed to have exercised the Warrant Agreements in full in cash
at the Exercise Price as amended hereby;

(c)       

Concurrently with the Warrant Holder’s entry into this Agreement and effective
as of the Effective Date, but no later than two (2) Business Days after the
Effective Date (the “Deadline”), the Warrant Holder shall provide the Company
(a) Notice of Exercises in the form of Exhibit A attached hereto (the “Notice of
Exercises”), confirming and documenting the exercise of such Warrants in cash
pursuant to the terms and conditions thereof (the “Exercise”); and (b) the
aggregate Exercise Price of the Warrants ($385,875)(the “Aggregate Exercise
Price”).

(d)       

Unless extended by the Company in its sole discretion, in the event the Notice
of Exercises and the Aggregate Exercise Price are not received by the Company by
the Deadline, this Agreement shall be rescinded and shall be void ab initio, the
Exercise shall be voided, the Exercise Price of the Warrants shall revert to
$5.25 per share, and this Agreement shall have no force or effect on the date
immediately following the Deadline.

 Page 2 of 5
First Amendment to Warrant
March 2018 

 



2.       

Consideration. Each of the Parties agrees and confirms by signing below that
they have received valid consideration in connection with this Agreement and the
transactions contemplated herein.

3.       

Mutual Representations, Covenants and Warranties. Each of the Parties, for
themselves and for the benefit of each of the other Parties hereto, represents,
covenants and warrants that:

(a)       

Such Party has all requisite power and authority, corporate or otherwise, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby. This Agreement constitutes the legal, valid and
binding obligation of such Party enforceable against such Party in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general equitable principles;

(b)       

The execution and delivery by such Party and the consummation of the
transactions contemplated hereby and thereby do not and shall not, by the lapse
of time, the giving of notice or otherwise: (i) constitute a violation of any
law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such Party is
bound or affected; and

(c)        Any individual executing this Agreement on behalf of an entity has
authority to act on behalf of such entity and has been duly and properly
authorized to sign this Agreement on behalf of such entity.

4.       

Further Assurances. The Parties agree that, from time to time, each of them will
take such other action and to execute, acknowledge and deliver such contracts,
deeds, or other documents as may be reasonably requested and necessary or
appropriate to carry out the purposes and intent of this Agreement and the
transactions contemplated herein.

5.       

Effect of Agreement. Upon the effectiveness of this Agreement, each reference in
the Warrant Agreements to “Warrant”, “Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to such Warrant
Agreements as modified or amended hereby.

 Page 3 of 5
First Amendment to Warrant
March 2018 

 



6.       

Exercise of Warrants In Full; Termination of Warrant Agreements. Effective upon
the Effective Date and in connection with the Exercise, except for the right to
receive Warrant Shares in connection with the Exercise of the Warrants pursuant
to the terms of this Agreement above and the terms of the Warrant Agreements (to
the extent not modified hereby), the Warrant Agreements and the Warrants shall
be deemed to have been exercised in full, shall have no further force or effect,
shall be deemed terminated, and the Warrant Holder shall have no further rights,
and the Company shall have no further obligation under, such Warrant Agreements,
effective on the Effective Date.

7.       

Benefit and Burden. This Agreement shall inure to the benefit of, and shall be
binding upon, the Parties hereto and their successors and permitted assigns.

8.       

Entire Agreement. This Agreement sets forth all of the promises, agreements,
conditions, understandings, warranties and representations among the Parties
with respect to the transactions contemplated hereby and thereby, and supersedes
all prior agreements, arrangements and understandings between the Parties,
whether written, oral or otherwise.

9.       

Fully Informed; Arm’s Length Transaction. Each Party herein expressly represents
and warrants to all other Parties hereto that (a) before executing this
Agreement, said Party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said Party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said Party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
Parties and their respective counsel.

10.       

No Presumption from Drafting. This Agreement has been negotiated at arm’s-length
between persons knowledgeable in the matters set forth within this Agreement.
Accordingly, given that all Parties have had the opportunity to draft, review
and/or edit the language of this Agreement, no presumption for or against any
Party arising out of drafting all or any part of this Agreement will be applied
in any action relating to, connected with or involving this Agreement. In
particular, any rule of law, legal decisions, or common law principles of
similar effect that would require interpretation of any ambiguities in this
Agreement against the Party that has drafted it, is of no application and is
hereby expressly waived. The provisions of this Agreement shall be interpreted
in a reasonable manner to effect the intentions of the Parties.

 Page 4 of 5
First Amendment to Warrant
March 2018 

 

 

11.       

Effect of Facsimile and Photocopied Signatures. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”) shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. At the request of any Party, each other Party shall re execute the
original form of this Agreement and deliver such form to all other Parties. No
Party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above to be effective as of the Effective Date.

(“Company”)

Monaker Group, Inc.



By: /s/ Bill Kerby              Its: CEO     

 

  Printed Name: Bill Kerby           

 

(“Warrant Holder”)

Pacific Grove Capital LP



  By: /s/ Mark Simmons             Its: Chief Financial Officer    

 

  Printed Name: Mark Simmons          





 Page 5 of 5
First Amendment to Warrant
March 2018 

 

 

 

 

 

EXHIBIT A

 

 

 

   

 

 

EXERCISE NOTICE

The undersigned Holder hereby irrevocably elects to purchase 73,500 shares of
Common Stock pursuant to the attached Warrant. Capitalized terms used herein and
not otherwise defined have the respective meanings set forth in the Warrant.

(1)       The undersigned Holder hereby exercises its right to purchase Warrant
Shares pursuant to the Warrant.

(2)       The Holder intends that payment of the Exercise Price shall be made as
(check one):

[X] “Cash Exercise” under Section 10

[ ] “Cashless Exercise” under Section 10

(3)       If the holder has elected a Cash Exercise, the holder shall pay the
sum of $192,937.50 to the Company in accordance with the terms of the Warrant.

(4)       Pursuant to this Exercise Notice, the Company shall deliver to the
holder Warrant Shares in accordance with the terms of the Warrant.

 

 

Dated March 1, 2018 Name of Holder:       (Print)       Pacific Grove Capital LP
              By: /s/ Mark Simmons         Its: Chief Financial Officer  



  Printed Name: Mark Simmons       (Signature must conform in all respects to
name of holder as specified on the face of the Warrant)  

 





   

 

 

EXERCISE NOTICE

The undersigned Holder hereby irrevocably elects to purchase 73,500 shares of
Common Stock pursuant to the attached Warrant. Capitalized terms used herein and
not otherwise defined have the respective meanings set forth in the Warrant.

(1)       The undersigned Holder hereby exercises its right to purchase Warrant
Shares pursuant to the Warrant.

(2)       The Holder intends that payment of the Exercise Price shall be made as
(check one):

[X] “Cash Exercise” under Section 10

[ ] “Cashless Exercise” under Section 10

(3)       If the holder has elected a Cash Exercise, the holder shall pay the
sum of $192,937.50 to the Company in accordance with the terms of the Warrant.

(4)       Pursuant to this Exercise Notice, the Company shall deliver to the
holder Warrant Shares in accordance with the terms of the Warrant.

 

 

Dated March 1, 2018 Name of Holder:       (Print)       Pacific Grove Capital LP
              By: /s/ Mark Simmons         Its: Chief Financial Officer  



  Printed Name: Mark Simmons       (Signature must conform in all respects to
name of holder as specified on the face of the Warrant)  

 

 

   

 